﻿On behalf of my
delegation, and on my own behalf, I wish to congratulate
you, Sir, on your unanimous election as President of the
General Assembly at its fifty-first session. I am convinced
that your qualities of a gifted diplomat devoted to the cause
of peace and understanding among peoples will ensure a
successful outcome of our deliberations. I pledge my
delegation’s full support as you discharge your noble
responsibilities.
I would like to seize this opportunity to commend the
brilliant manner in which your predecessor, Mr. Freitas do
Amaral of Portugal, presided over the proceedings of the
fiftieth session of the General Assembly.
Let me also pay a well-deserved tribute to Mr. Boutros
Boutros-Ghali, Secretary-General of the United Nations, for
his continued contribution and personal commitment to the
ideals of international peace and security.
We celebrate today the fourth anniversary of the
establishment of a peaceful Mozambique after a long period
of uncertainty in our history. It has been a period of great
challenges and sacrifices, but also of great excitement for
all Mozambicans. With peace, we are gradually healing the
wounds caused by the war and our young multi-party
democracy is flourishing and consolidating its roots. The
Assembly of the Republic, our Parliament, has been
meeting regularly, symbolizing our collective desire to work
together for the consolidation of peace, national
reconstruction and democracy. Similarly, efforts are being
made to implement the Government’s five-year programme,
in which the reduction of absolute poverty, with emphasis
on education, health, rural development and job creation,
continues to be our major objective.
At the same time, preparations are being made with
a view to beginning next year the holding of municipal
elections, thus complementing the process initiated in
1994 with the holding of the first multi-party general and
presidential elections. In view of financial and other
constraints, the Government anticipates that municipal
elections will take place on a gradual basis. However, the
final decision will be made by the Assembly of the
Republic itself, following the completion of the ongoing
debate on the subject.
What is important in our view is that elections take
place, for they represent an opportunity for the people to
choose their local representatives, identify and solve local
problems and define their own needs and priorities. The
Government is also addressing, as a matter of urgency,
the establishment and strengthening of all the different
tribunals envisaged in the Constitution, with a view to
enabling the normal functioning of the judiciary system as
an important step forward in the efforts to strengthen the
rule of law, democracy and respect for individual rights
and freedoms.
Furthermore, we continue to be fully committed to
ensuring public safety and security. To this end, my
Government has recently submitted to donor countries a
project proposal in order to begin the process of
upgrading the technical capacity of the police, thus
enabling that institution to deal more effectively with
crime prevention, control and other challenges. These
include continuing the search for and destruction of arms
throughout the country and dealing with transnational
crimes, particularly drug trafficking and money
laundering.
Furthermore, demining continues to be one of my
Government’s top priorities. For us, demining is not an
end per se. Rather, it is a process which we regard as an
integral part of the overall national development process.
Where possible, it has been our policy to stimulate the
launching of agricultural production and related activities
once demining is completed. However, given the
magnitude of the land-mine issue in Mozambique,
resulting from many years of conflict, additional resources
are needed effectively to address this problem in the years
ahead, in particular within the framework of strengthening
the national capacity for demining.
From this rostrum, I would like to express my
gratitude to all those countries and organizations which
have contributed to the demining programme in
Mozambique. We look forward to continuing work
9


together with a view to eliminating these horrible weapons
not only in Mozambique, but also in all countries affected
by this evil. Accordingly, and in line with my last year’s
statement before this Assembly, my Government reiterate
sits full support to the call for an international agreement
against the production, stockpiling and use of anti-personal
land-mines.
Recently, my Government and the Office of the
United Nations High Commission for Refugees (UNHCR)
concluded the repatriation and resettlement of Mozambican
citizens who had sought refuge in neighbouring countries
during the armed conflict. This programme, initiated as a
result of a memorandum of understanding signed in March
1993 with UNHCR and subsequent agreements, has been
regarded as one of the biggest and most successful
repatriation programmes ever undertaken by UNHCR.
Thanks to this programme, around 1.7 million
Mozambicans have safely and voluntarily returned to their
places of origin. We are now proud to say that there are no
more Mozambicans living abroad as refugees.
However, the challenges before us are immense. We
are aware of the difficulties facing this segment of our
population and the long road still ahead before we can
declare them economically safe and ready to live on their
own. This is where the assistance of the international
community is most needed and appreciated.
With the end of the repatriation process and the
resettlement of these populations, there has been significant
progress in agricultural production. As a matter of fact,
recorded agricultural output in certain areas of Mozambique
this year is the highest since independence. The main
problem we face now is that of the financial capacity to
buy and store adequately the surplus of this production. We
need support to build warehouses within the framework of
the food security programme.
Like many other developing countries, Mozambique
has been undergoing a structural adjustment programme
since 1987. The core objectives of the programme were,
inter alia, to create and adjust the country’s macroeconomic
policy, ensure a correct legal and regulatory framework for
the development of a strong market economy, provide a
transparent and accountable policy framework aimed at
promoting investment, allocate adequate budgetary
resources for social programmes, create the necessary
conditions for the establishment and consolidation of
democratic institutions and support good governance and
political stability.
After almost 10 years of implementation of this
programme under the most adverse conditions, some
progress has been achieved. Nevertheless, the overall
objectives, including specifically the upgrading of the
living standards of the population, are still far from being
achieved. In some cases living standards of working
people have, in fact, deteriorated in recent years, which
may erode the political support needed for the
continuation of the reforms.
As of next year, Mozambique will have to start
meeting its debt-servicing obligations to multilateral
institutions, as this category of debt has not been eligible
for rescheduling so far. The debt burden, coupled with
very restrictive monetary policies and related measures
pursued in connection with the structural adjustment
programme, will certainly have a serious negative impact
on the performance of the national economy. Unless
measures are taken to address this situation, it will be
very difficult for the country to sustain the envisaged
political, economic and social targets required to uplift the
living standards of the people. The situation of my
country’s indebtedness is a critical one, indeed, as it has
increased by about six per cent during the last two years.
In 1994, debt servicing alone absorbed about 93 per cent
of the country’s total export earnings and represented
about 28.6 per cent of gross domestic product. This
scenario is likely to remain, under the prevailing
circumstances, for the next few years. Therefore, my
Government supports the view that a comprehensive
effort should be made to effectively address the external
indebtedness of developing countries, in particular the
least developed countries undertaking painful structural
adjustment programmes and whose growth prospects
continue to be severely undermined by this burden.
In order to address official bilateral debt problems,
the Naples Terms, adopted by the Paris Club, in favour of
the poorest and most indebted countries should be
expeditiously implemented. At the same time, we believe
non-Paris Club creditors which have not done so should
also consider taking appropriate relief measures to
alleviate the suffering of debtor nations. Measures
announced at the recently held Lyon Summit could not
have been more timely. We look forward to welcoming
their early implementation.
As I speak on this subject, I would like to launch an
emphatic appeal for a closer partnership between debtors
10


and creditors. We have recently been pleased to note that,
at the political level, there appears to be a growing
understanding of developing countries’ concerns over the
issue of the external debt crisis. We would therefore be
deeply appreciative if this understanding were translated
into tangible results and if the subsequent technical
discussions held following political consultations were
much more fruitful. Regrettably, this has not always been
the case. A comprehensive approach to assist least
developed countries through a flexible implementation of
existing instruments and through finding new mechanisms,
is necessary. These include improvements in capital and
investment flows and an increase in real terms of the
official development assistance to least developed countries,
particularly in Africa.
To this end, we call upon donor countries,
international financial institutions and United Nations
organs and specialized agencies to effectively participate in
the implementation of the Programme of Action for the
least developed countries for the 1990s, the mid-term
review of which was held in September last year.
Similarly, my delegation welcomes the recently
launched United Nations System-wide Special Initiative on
Africa, for it brings a new impetus to the international
community’s awareness of the necessity to bring about a
meaningful solution to African problems. Additional efforts
should be made to prevent repetition of past experiences
during the implementation of similar important initiatives,
by ensuring a successful implementation of this one. The
recent mid-term review of the United Nations New Agenda
for the Development of Africa has highlighted the positive
changes made in the right direction during the last few
years on the African continent. These trends should be
supported and encouraged by the international community.
In this regard, my Government hopes that the report
being prepared by a group of experts led by Ms. Graça
Machel, in conformity with the General Assembly
resolution 48/157 of 20 December 1993, will contribute
significantly to drawing the international community’s
attention on the fate of children victimized by armed
conflicts in the world, particularly, in Africa.
The current session of the General Assembly offers a
unique opportunity for a collective review of the issue of
conflict resolution in many parts of the world. With respect
to Angola, the recent summit of the Southern African
Development Community (SADC) organ on politics,
defence and security has expressed concern over the slow
progress and apparent stalemate in the implementation of
the Lusaka Protocol. The summit expressed, inter alia,
deep regret over the absence of the União Nacional para
a Independência Total de Angola (UNITA) from the
meeting and made a strong appeal to UNITA to fulfil its
commitment within the deadline established by the
Lusaka Protocol and those of Security Council resolution
864 (1993).
Mozambique, along with other SADC countries, is
making its contribution to the smooth progress of this
delicate process. The settlement of the conflict in Angola
will contribute decisively to the materialization of
strategic goals set forth by SADC and allow our region to
embark on the process of regional integration and to
dedicate our efforts to the well-being of our peoples.
Within the recently created Lusophone Community,
or Community of Portuguese-speaking Countries, we are
also working hard to encourage the peace process in
Angola. In doing so, we aim to consolidate the historic
and cultural ties which unite the seven countries that have
Portuguese as their official language, thus creating the
necessary conditions for a more fruitful cooperation
among them.
We are encouraged by the recent progress in Sierra
Leone and Rwanda and look forward to a positive
outcome of the crises in those countries. However, we
remain concerned at the prevailing volatile situations in
Burundi, Liberia and Somalia. We welcome all initiatives
aimed at finding the needed political settlement of the
crises in these African countries.
The recurrence of such long-lasting conflicts remains
a serious challenge to the international community as a
whole and also to the efforts within the framework of the
recently established Organization of African Unity (OAU)
Mechanism for Conflict Prevention, Management and
Resolution. My delegation wishes to commend all the
countries that have lent their support to the functioning of
the Mechanism, thus enabling Africans to take a much
more active role in searching for solutions to the conflicts
on their continent.
The recent outbreak of violence in the Middle East
is a matter of grave concern to my delegation. This
violence, if not averted urgently, will be a serious setback
to the commendable progress made in the quest for a
political settlement to the long-standing conflict in that
region. We call upon all the parties concerned to exercise
maximum restraint and to display the needed political
maturity in the implementation of the mutually agreed



commitments in the interest of all the peoples of the region.
In this connection, we are encouraged by the dialogue
initiated in the recent summit in Washington between the
Prime Minister of Israel and the President of the Palestinian
Authority with a view to putting an end to violence and
resuming the peace process.
We have also followed the developments regarding the
issue of East Timor. In making an assessment of the
progress made so far, one cannot fail to register
disappointment over the slow pace of talks between
Indonesia and Portugal. Nevertheless, my delegation wishes
to encourage both countries to assume their responsibilities
with more vigour, with a view to finding a just,
comprehensive and internationally acceptable solution to
this issue, bearing in mind the need to allow the people of
East Timor an opportunity to exercise their political rights,
including the right to self-determination.
Time and again, virtually all Member States have
emphasized the critical need to undertake reforms within
the United Nations so as to ensure greater effectiveness in
its work and to fulfil the sacrosanct principles enshrined in
its Charter. The needed reforms within our Organization
should not be regarded as an end in themselves. They
should, inter alia, pave the way for the active and global
participation of the developing countries, particularly the
least developed countries, in the work and procedures of the
United Nations, including the Economic and Social Council,
bearing in mind the shared responsibilities of these
countries in the economic and social challenges facing
today’s world.
In this reform process, the strengthening of the United
Nations system, which does not necessarily mean
downsizing, is of paramount importance. The revitalization
of the role of the Economic and Social Council is long
overdue to allow better coordination and effective and
efficient management of the funds, programmes and
specialized agencies of the United Nations system. Reforms
should also reflect the dynamics of international relations
and the growing need for enhanced democracy, equitable
geographic representation and the changes in the
composition of its membership since the establishment of
the United Nations 51 years ago. Above all, they should
ensure the needed legitimacy, transparency and efficiency
of its decisions.
In this connection, my delegation shares the
frustrations expressed by a number of delegations regarding
the lack of tangible progress within the Open-ended
Working Group on the Question of Equitable
Representation on and Increase in the Membership of the
Security Council and other matters related to the Security
Council. Since the beginning of its procedures, important
and interesting ideas have been advanced in this regard.
Therefore, nobody can deny the arguments calling for an
expansion of that body. Lack of progress on the
enlargement of the Security Council will only undermine
the ability of the United Nations to discharge fully its
obligations and limit the confidence of international
public opinion on the future of our Organization. It is
only by addressing the issue of enlargement and by each
one’s fulfilling its financial obligations that we can
reaffirm our commitment to the purposes and principles
of the Charter and expect a well-functioning and dynamic
United Nations ready to face the challenges of the next
century. What is necessary is a genuine political will to
change the status quo, which has favoured a limited
number of Member States to the detriment of the
legitimate interests of the vast majority of its membership.
In its 51 years of existence the United Nations,
despite numerous difficulties during this period, has been
able to achieve its crucial objective of halting the
emergence of a third world war. Therefore, it must be
allowed to continue to preserve the gains already achieved
and draw lessons from mistakes of the past so as to
ensure the feasibility of its mandate, as we approach the
twenty-first century, in the maintenance of international
peace and security, in monitoring the implementation of
important decisions taken in the economic, social and
environmental fields and in playing a more dynamic role
in the quest for the development of our countries.






